DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 9/20/22. Claims 1, 5, 10-13, 17, and 20 have been amended, claims 4 and 6 have been cancelled, and new claims 21-22 have been added. Thus claims 1-3, 5, and 7-22 are presently pending in this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5, 7-11, 13-16, 18, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olivares (2017/0366858) in view of Jiang (2015/0328082).
With respect to claim 1, Olivares discloses a system (fig 1, [0005]) comprising an accessory control module (computer system, 1000, fig 7)), comprising computer-executable code (programming; see [0033], lines 5-12) stored in non-volatile memory (1004, fig 7); a processor (CPU; 1001, fig 7), a device of a human user (host device, 10, fig 1), and an accessory (toy device, 11, fig 1) configured to communicate with the device ([0036], lines 1-5); wherein the accessory control module, the processor, the device, and the accessory are configured to receive or obtain multimedia data (video file; S204, fig 2) using the device ([0037], lines 16-20); create one or more control patterns based on the multimedia data (see [0046], lines 1-4 and 8-12), wherein creating the one or more control patterns includes receiving data of an editing operation by the human user of the multimedia data (S403, fig 4; [0047], lines 1-6); and drive the accessory using the control patterns (S405, fig 4); wherein the multimedia data includes video data ([0001], lines 1-4) wherein the one or more control patterns includes a signal  that drives the accessory to sequentially perform a series of different amplitudes ([0003], lines 1-3 and [0035], lines 11-13, where the user edits the video via the screen as seen in fig 3) of a predefined act (vibration); convert the editing operation into a signal of the signal set (S403 into S404 in fig 4; edit video, stream, and synchronization of toy) and the predefined act sexually stimulates the human user (adult toy (11)), but lacks the signal set includes a combination of different amplitudes that are displayed on a user interface of the device.
However, Jiang teaches an interactive entertainment system (fig 1) including a device of a human user (62, fig 1) with a user interface (screen) used for controlling the vibration amplitudes of a toy (68, fig 1) and displaying on the device (see fig 24 and [0045], lines 1-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal set of Olivares to include different amplitudes and display as taught by Jiang so as to provide different therapeutic effects dependent on the user’s wants/needs.
With respect to claim 2, the modified Olivares shows the predefined act of the accessory that sexually stimulates the human user and that includes a vibration motor (Olivares does not explicitly disclose a motor but the massager 11 is capable of vibrating and one of ordinary skill would know a motor is included).
With respect to claim 3, the modified Olivares shows the accessory is an adult toy sexual stimulation device (see [0001], lines 1-4 of Olivares).
With respect to claim 5, the modified Olivares shows that the editing operation includes the human user’s touch input received through a touch screen device (personal tablet (10) uses touch screen and GUI; see [0039], lines 1-6 of Olivares).
With respect to claim 7, the modified Olivares shows the accessory control module, the processor, the device, and the accessory are configured to integrate (store) the one or more control patterns into the multimedia data ([0048], lines 16-17 of Olivares) and synchronize the one or more control patterns with a playback of the multimedia data ([0048], lines 12-16 of Olivares).
With respect to claim 8, the modified Olivares shows the accessory control module, the processor, the device, and the accessory are configured to synchronously open and display the one or more control patterns via the device as the multimedia data is reloaded (see GUI in fig 3 loads when the video is streamed; S402-S05 of Olivares).
With respect to claim 9, the modified Olivares shows the accessory control module, the processor, the device, and the accessory are configured to perform sending (stream) via a network (fig 1, cloud 15 and network lines between 11-15 in fig 1 of Olivares) through which the accessory control module, the processor, the device, and the accessory communicate ([0036], lines 1-4 and [0038], lines 1-8 of Olivares).
With respect to claim 10, the modified Olivares shows the accessory control module, the processor, the device, and the accessory are configured to drive the accessory (massager; 11, fig 1 of Olivares), after downloading the one or more control patterns (see [0038], lines 1-6 of Olivares), to sequentially perform the series of the predefined act (note Olivares receives the streamed video and synchronously performs the controls; S403-S405, fig 4), the series of the predefined act including a plurality of predefined acts having different amplitudes based on the one or more control patterns (editing the vibration and rotation changes the amplitude, see [0003], lines 1-6 of Olivares).
With respect to claim 11, the modified Olivares shows the accessory control module, the processor, the device, and the accessory are configured to integrate the one or more control patterns into the multimedia data (note in the editing function of Olivares, the parameters are changed based on user preference, thus allowing different control patterns from the video; see col. 2, lines 36-43 of Olivares), which is played and displayed by the device (see Abstract, lines 1-3 of Olivares); and drive the accessory, to sequentially perform the series of the predefined act with a playback of the multimedia data (see Abstract, lines 5-7 of Olivares); the series of the predefined act including a plurality of predefined acts having different amplitudes based on the one or more control patterns (([0003], lines 1-3 and [0035], lines 11-13, where the user edits the video via the screen as seen in fig 3 of Olivares); wherein the multimedia data being played and displayed includes recorded multimedia (see col. 6, lines 59-65 of Olivares).
With respect to claim 13, Olivares discloses method comprising providing a device of a human user (host device, 10, fig 1), and providing one or more sexual stimulation accessory (toy device, 11, fig 1) configured to communicate with the device ([0036], lines 1-5); receive or obtain multimedia data (video file; S204, fig 2) using the device ([0037], lines 16-20); receiving data of an editing operation by the human user of the multimedia data (S403, fig 4; [0047], lines 1-6) via a device in real-time ([0037], lines 16-20); convert the editing operation into a signal of the signal set (S403 into S404 in fig 4; edit video, stream, and synchronization of toy) that drives the accessory to sequentially perform a series of different amplitudes ([0003], lines 1-3 and [0035], lines 11-13, where the user edits the video via the screen as seen in fig 3) of a predefined act (vibration) and the predefined act sexually stimulates the human user (adult toy (11)); sending one or more signals to the one or more sexual stimulation accessories synchronously ([0048], lines 12-16 of Olivares), controlling the one or more sexual stimulation accessories based on the one or more signals to perform the series of different amplitudes of the one or more predefined acts in synchronization with a playback of the multimedia data via the device (([0003], lines 1-3 and [0035], lines 11-13, where the user edits the video via the screen as seen in fig 3 of Olivares); wherein the multimedia data includes video data (video file; S204, fig 2), but lacks the signal set includes a combination of different amplitudes that are displayed on a user interface of the device. 

However, Jiang teaches an interactive entertainment system (fig 1) including a device of a human user (62, fig 1) with a user interface (screen) used for controlling the vibration amplitudes of toy (68, fig 1) and displaying on the device (see fig 24 and [0045], lines 1-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal set of Olivares to include different amplitudes and display as taught by Jiang so as to provide different therapeutic effects dependent on the user’s wants/needs.
With respect to claim 14, the modified Olivares shows the predefined act of the accessory that sexually stimulates the human user and that includes a vibration ([0023], lines 1-3 of Olivares).
With respect to claim 15, the modified Olivares shows the multimedia data is a video (Abstract, lines 2-4 of Olivares) and an intensity (“vib. Up and vib. Down”, fig 3 of Olivares) of operation of the one or more sexual stimulation accessories (see [0046], lines 1-12 of Olivares) is controlled in synchronization with the playback of the video (see [0033], lines 3-8 of Olivares) via the device (device (10), fig 1 of Olivares) based on the one or more signals. 
With respect to claim 16, the modified Olivares shows the editing operation includes the human user’s touch input received through a touch screen of the device (GUI; see [0039], lines 1-6 of Olivares).
With respect to claim 18, the modified Olivares shows performing the series of different amplitudes of the one or more predefined acts (“vib. Up and vib. Down”, fig 3 of Olivares) in synchronization with the playback of the multimedia data (see [0033], lines 3-8 of Olivares) via the device is in a time sequence (see [0052], lines 1-4 of Olivares).
With respect to claim 20, Olivares discloses a system (fig 1, [0005]) comprising an accessory control module (computer system, 1000, fig 7)), comprising computer-executable code (programming; see [0033], lines 5-12) stored in non-volatile memory (1004, fig 7); a processor (CPU; 1001, fig 7), a device of a human user (host device, 10, fig 1), and an accessory (toy device, 11, fig 1) configured to communicate with the device ([0036], lines 1-5); wherein the accessory control module, the processor, the device, and the accessory are configured to receive or obtain multimedia data (video file; S204, fig 2) using the device ([0037], lines 16-20); create one or more control patterns based on the multimedia data (see [0046], lines 1-4 and 8-12), wherein creating the one or more control patterns includes receiving data of an editing operation by the human user of the multimedia data (S403, fig 4; [0047], lines 1-6); and drive the accessory using the control patterns (S405, fig 4); wherein the multimedia data includes video data ([0001], lines 1-4) wherein the one or more control patterns includes a signal  that drives the accessory to sequentially perform a series of different amplitudes ([0003], lines 1-3 and [0035], lines 11-13, where the user edits the video via the screen as seen in fig 3) of a predefined act (vibration); convert the editing operation into a signal of the signal set (S403 into S404 in fig 4; edit video, stream, and synchronization of toy) and the predefined act sexually stimulates the human user (adult toy (11)), but lacks the signal set includes a combination of different amplitudes that are displayed on a user interface of the device.
However, Jiang teaches an interactive entertainment system (fig 1) including a device of a human user (62, fig 1) with a user interface (screen) used for controlling the vibration amplitudes of toy (68, fig 1) and displaying on the device (see fig 24 and [0045], lines 1-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal set of Olivares to include different amplitudes and display as taught by Jiang so as to provide different therapeutic effects dependent on the user’s wants/needs.
With respect to claim 21, the modified Olivares shows the predefined act of the accessory that sexually stimulates the human user and that includes a vibration motor (Olivares does not explicitly disclose a motor but the massager 11 is capable of vibrating and one of ordinary skill would know a motor is included).
With respect to claim 22, the modified Olivares shows that the editing operation includes the human user’s touch input received through a touch screen device (personal tablet (10) uses touch screen and GUI; see [0039], lines 1-6 of Olivares).
Claim(s) 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olivares in view of Jiang as applied to claim 1 above, and further in view of Liu (2020/0289363).
With respect to claim 12, the modified Olivares shows all the elements as claimed above but lacks associate a tipping signal with an activation command of the control patterns in advance and activate the activation command to provide the control pattern function to the human user.
However, Liu (‘363) teaches associate a tipping signal (payment system, 1404, fig 4) of the human user with an activation command and activate the activation command to provide function to the human user (see step 140, fig 14 where the payment is accepted and the sensory feedback activation is initiated).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Olivares to include a tipping signal as taught by Liu so as to reward the user for spending his/her money.
With respect to claim  17, the modified Olivares shows all the elements as claimed above but lacks associate a tipping signal with an activation command of the control patterns in advance and activate the activation command to provide the control pattern function to the human user.
However, Liu (‘363) teaches associate a tipping signal (payment system, 1404, fig 4) of the human user with an activation command and activate the activation command to provide function to the human user (see step 140, fig 14 where the payment is accepted and the sensory feedback activation is initiated).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Olivares to include a tipping signal as taught by Liu so as to reward the user for spending his/her money.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olivares in view of Jiang as applied to claim 13 above, and further in view of Rowe (3,361,130).
With respect to claim 19, the modified Olivares shows all the elements as claimed above but lacks a rotor and a stator having a plurality of windings.
However, Rowe teaches a body vibration device (col. 1, lines 8-13) with a motor (see col. 1, lines 9-10), a rotor (3, fig 1), and a stator (claim 1, lines 10-12) with a plurality of wingdings (6/7, fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the accessory of the modified Olivares to include the rotor and stator as taught by Rowe so as to replace well known vibrational components with another vibrational component for the purpose of providing therapeutic vibration to a user.
Response to Arguments
Applicant’s arguments, see pg. 11 of remarks, filed 9/20/22, with respect to the 35 USC 112(f) interpretation of “an accessory control module” have been fully considered and are persuasive.  The term “an accessory module” is no longer interpreted under 35 USC 112f because sufficient structure for the term has been provided in the claims. 
Applicant’s arguments, see pg. 12, filed 9/20/22, with respect to the rejection(s) of claim(s) 1-3, 7,9, 10, and 20 under 3 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELSEY E BALLER/            Examiner, Art Unit 3785                                                                                                                                                                                            
/TIMOTHY A STANIS/            Primary Examiner, Art Unit 3785